Case 2:21-mc-00095-KJM-DB Document 3 Filed 03/31/21 Page 1 of 6

PHILLIP A. TALBERT

Acting United States Attorney
ROBIN TUBESING

Assistant United States Attorney
2500 Tulare Street, Suite 4401
Fresno, CA 93721

Telephone: (559) 497-4083

Attorneys for the United States of America

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
V.
RONALD STEVEN SCHOENFELD,
INDIVIDUALLY AND AS TRUSTEE FOR

THE RONALD & JEANETTE SCHOENFELD
REVOCABLE TRUST,

Defendant and Judgment Debtor.

 

ATHENE ANNUITY AND LIFE COMPANY,
(and its Successors and Assignees)

Garnishee.

 

 

 

 

Case No.: 2:21-mc-00095-KJM-DB
WRIT OF CONTINUING GARNISHMENT
(ANNUITY, INVESTMENT/RETIREMENT
ACCOUNTS)

Criminal Case No.: 2:20-cr-00150-KJM

To the Garnishee: | Athene Annuity and Life Company
CSC-Lawyers Incorporating Service
2710 Gateway Oaks Drive, Suite I50N
Sacramento, CA 95833

The United States has filed an application for a Writ of Continuing Garnishment (Annuity,

Investment/Retirement Accounts) against any property and account(s) that defendant Ronald Steven

Schoenfeld, social security number ***-**-7467, has an interest in property located at Athene Annuity

and Life Company. This includes community property in the name of his spouse, Jeanette Steffany

WRIT OF CONTINUING GARNISHMENT

1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-mc-00095-KJM-DB Document 3 Filed 03/31/21 Page 2 of 6

Edler (aka Jeanette Schoenfeld), and property in the name of the Ronald & Jeanette Schoenfeld
Revocable Trust, and any other accounts in which Schoenfeld has an interest. On January 25, 2021,
the United States District Court sentenced Schoenfeld in criminal case number 2:20-cr-00150-KJM and
on February 10, 2021 ordered him to pay a $100.00 statutory assessment and $1,476,295.15 in restitution
to his victims (Judgment Amount).

Schoenfeld has not paid any of the Judgment Amount and as of March 30, 2021, he still owes
$1,476,395.15 despite the United States’ demand for payment made more than thirty (30) days prior the
date of this garnishment application. The United States also seeks to recover the statutorily authorized
ten percent (10%) litigation surcharge of the unpaid Judgment Amount ($147,629.51) pursuant to 28
U.S.C. § 3011(a). The total amount sought by this garnishment action is thus $1,624,024.66,
representing $1,476,395.15 Judgment Amount balance and $147,629.51 litigation surcharge. No interest
accrues on this debt.

Pursuant to the Writ of garnishment (Annuity, Investment/Retirement Accounts), you are required
to withhold any and all property and account(s) in which Schoenfeld, his spouse Jeanette Steffany Edler,
or the married couple have an interest, including, but not limited to any and all IRAs, life insurance,
annuities, stocks, brokerage, individual, joint, and/or commercial/business savings and checking accounts
in which Schoenfeld has signatory rights (including any remaining overdraft protection balances and lines
of credit), certificates of deposit, safety deposit accounts, lock boxes, money market accounts, pledged
securities, notes and all other property as defined by 28 U.S.C. § 3002(12). This includes all property held
in the name of the Ronald & Jeanette Schoenfeld Revocable Trust. You must retain the property and
accounts described above (the Funds) upon the date you receive this Writ until the Court issues an order
directing the Funds’ disposition. 28 U.S.C. §§ 3002(12), and 3205(c)(2)(F).

You are further required by law to complete under oath the accompanying Acknowledgment of
Service and Answer of Garnishee (the Answer). You must file the original Answer within ten (10) days
of receipt of this Writ of Continuing Garnishment with the Clerk’s Office for the United States District
Court, Eastern District of California. The Answer has specific detailed instructions on how to file the

Answer with the Court and how to serve copies to all interested parties.

IF YOU FAIL TO ANSWER THIS WRIT OR TO WITHHOLD PROPERTY AND

WRIT OF CONTINUING GARNISHMENT

 
1
12
13
14
15

17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-mc-00095-KJM-DB Document 3 Filed 03/31/21 Page 3 of 6

ACCOUNTS (THE FUNDS) IN ACCORDANCE WITH THIS WRIT, THE COURT MAY
HOLD YOU LIABILE FOR THE AMOUNT OF THE JUDGMENT DEBTOR’S NON-
EXEMPT PROPERTY THAT YOU FAILED TO WITHHOLD. ADDITIONALLY, YOU
MAY BE HELD LIABLE FOR REASONABLE ATTORNEY’S FEES TO THE UNITED
STATES FOR NON-COMPLIANCE. IT IS UNLAWFUL TO PAY OR DELIVER TO
RONALD SCHOENFELD, ANY FUNDS DESCRIBED IN THIS WRIT.

If you have any questions, especially regarding service of the documents, you may contact,
Michelle Lecroy, Paralegal Specialist, Financial Litigation Program, United States Attorney’s Office,
at (916) 554-2933, or write to: United States Attorney’s Office, Attention: Financial Litigation
Program, 501 “I” Street, Suite 10-100, Sacramento, California 95814.

It is unlawful to pay, disburse, or deliver to the defendant Ronald Steven Schoenfeld, any Funds

subject to this Writ until further order of this Court.

Dated: 3] Hf | Wo | KEITH HOLLAND

Clerk, United States District Court

A. BENSON
Deputy Clerk

By:

 

WRIT OF CONTINUING GARNISHMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-mc-00095-KJM-DB Document 3 Filed 03/31/21 Page 4 of 6

PHILLP A. TALBERT

Acting United States Attorney
ROBIN TUBESING

Assistant United States Attorney
2500 Tulare Street, Suite 4401
Fresno, CA 93721

Telephone: (559) 497-4083

Attorneys for the United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, Case No.: 2:21-me-00095-KJM-DB
Plaintiff, CLERK’S NOTICE OF INSTRUCTIONS TO
JUDGMENT DEBTOR AND SPOUSE RE: WRIT
v. OF GARNISHMENT (ANNUITY,
INVESTMENT/RETIREMENT ACCOUNTS)
RONALD STEVEN SCHOENFELD,

INDIVIDUALLY AND AS TRUSTEE FOR Criminal Case No.: 2:20-cr-00150-KJM
THE RONALD & JEANETTE SCHOENFELD
REVOCABLE TRUST,

Defendant and Judgment Debtor.

 

ATHENE ANNUITY AND LIFE COMPANY,
(and its Successors and Assignees)

Garnishee.

 

 

TO: Defendant and Judgment Debtor Ronald Steven Schoenfeld
Spouse of Defendant Jeanette Steffany Edler

Pursuant to the Federal Debt Collection Procedures Act of 1990, 28 U.S.C. § 3205 (c)(3)(B), the
United States of America serves you the following instructions along with a copy of the Writ of
Garnishment (Annuity, Investment/Retirement Accounts).

The United States District Court entered a criminal judgment against Ronald Steven Schoenfeld
on February 10, 2021, in case number 2:20-cr-00150-KJM. The judgment ordered Schoenfeld to pay a

$100.00 statutory assessment and $1,476,295.15 in restitution. According to the records of the United

CLERK’S NOTICE OF INSTRUCTION TO DEBTOR

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-mc-00095-KJM-DB Document 3 Filed 03/31/21 Page 5 of 6

States Attorney’s Office, as of March 30, 2021, Schoenfeld owes owe $1,624,024.66, which includes a
surcharge of ten percent (10%) of the amount of the debt authorized by 28 U.S.C. § 301 1(a).

YOU ARE HEREBY NOTIFIED that the Writ was issued based upon this judgment entered against
Schoenfeld on February 10, 2021, and that the Writ of Garnishment (Annuity, Investment/Retirement
Accounts) was served upon the Garnishee, Athene Annuity and Life Company. It is believed that the
Garnishee may have property of yours in its custody, possession or control.

YOU ARE FURTHER NOTIFIED that there are exemptions under the law which may protect some
of the property from being taken by the United States Government if you can demonstrate that certain
exemptions apply.

If you are Ronald Steven Schoenfeld or Jeanette Steffany Edler, you have a right to request the
court to return your property, if you can prove by competent evidence that you do not owe the money, or
if you can demonstrate the property the United States is garnishing qualifies under one or more of the
applicable exemptions.

The following forms are included with these instructions:

1) Claim for Exemption form — summarizes your allowable exemptions.

2) Request for Hearing form — can be used to calendar a hearing before a Magistrate Judge.

In order to request a hearing, you must notify the Court within twenty (20) days after you receive
the Acknowledgment of Service and Answer of Garnishee (Annuity, Investment/Retirement Accounts). In
order to expedite a hearing, you must be specific in your request. You must also attach a completed Claim

for Exemption Form to your Request for Hearing and either mail or deliver your request in person to:

United States District Court
Eastern District of California
Clerk of the Court

501 I Street, Room 4-200
Sacramento, CA 95814

You must also send a copy of your request to the following:

United States Attorney’s Office
ROBIN TUBESING

Assistant United States Attorney
2500 Tulare Street, Suite 4401
Fresno, CA 93721

CLERK’S NOTICE OF INSTRUCTION TO DEBTOR

 
 

 

Case 2:21-mc-00095-KJM-DB Document 3 Filed 03/31/21 Page 6 of 6

If you are entitled to a hearing, the Court shall hold a hearing within ten (10) business days after
the request is received by the Court, or as soon thereafter is practicable, and the Court will provide notice
of the hearing date to all of the parties. PLEASE NOTE: IF YOU WANT A HEARING TO TAKE PLACE
QUICKLY, YOU MUST EXPRESSLY MAKE THIS REQUEST.

At the hearing, you will have an opportunity to explain to the Court why you believe you do not
owe the debt or that the property the United States seeks to garnish is exempt. If you do not request a
hearing within twenty (20) days of receiving the Answer of Garnishee, the Court may enter an order
garnishing the property or funds. The garnished property or funds may be applied against the judgment
owed to the United States.

If you live outside the federal judicial district in which this Court is located, you may request, not
later than twenty (20) days after you receive this notice, that the proceedings and that the property, funds
or account(s) be transferred by the Court to the federal judicial district in which you reside. You must

make your request in writing, and either mail it or deliver it in person to:

United States District Court
Clerk of the Court

501 I Street, Room 4-200
Sacramento, CA 95814

You must also send a copy of your request to the following:

United States Attorney’s Office
ROBIN TUBESING
Assistant United States Attorney
2500 Tulare Street, Suite 4401
Fresno, CA 93721
Be sure to keep a copy of this notice for your records. If you have any questions about your rights

or about this procedure, you should contact a lawyer, or an office of public legal assistance. The Clerk of

the Court is not permitted to provide legal advice.
Dated: 1H! KEITH HOLLAND
Clerk, United States District Court

A. BENSON
Deputy Clerk

 

CLERK’S NOTICE OF INSTRUCTION TO DEBTOR

 
